t c summary opinion united_states tax_court suzanne e barrera a k a suzanne e battle petitioner v commissioner of internal revenue respondent docket no 254-04s filed date noel w burns for petitioner timothy maher for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of section of the internal with the consent of the parties the chief_judge reassigned this case after the death of special_trial_judge carleton d powell to chief special_trial_judge peter j panuthos for disposition on the existing record unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the continued revenue code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks equitable relief from joint_and_several_liability under sec_6015 for unpaid federal income taxes arising from joint returns filed with roberto e barrera mr barrera for taxable years and background petitioner resided in miami-dade county florida at the time she filed her petition petitioner and mr barrera were married in date petitioner was not abused by mr barrera at any time during their marriage for the taxable years through petitioner and mr barrera filed joint form sec_1040 u s individual_income_tax_return petitioner did not prepare the joint returns they were continued years in issue and rule references are to the tax_court rules_of_practice and procedure pursuant to rule and sec_6015 petitioner’s former husband roberto e barrera mr barrera was served with notice of the filing of the petition in this case and his right to intervene respondent represented at trial that mr barrera notified respondent in a letter dated date and received by respondent on date that he does not intend to intervene in this matter petitioner did not dispute respondent’s representation prepared by a professional return preparer engaged by mr barrera at some point prior to her marriage to mr barrera but not further disclosed in the record petitioner married for the first time and she divorced sometime in or petitioner and her first husband filed joint federal_income_tax returns during their marriage petitioner did not prepare the joint returns petitioner signed the joint returns but she did not review them petitioner never had any kind of tax problems with the internal_revenue_service irs prior to and she believed she was fully compliant with her tax filing and payment obligations up until that time at the time of her marriage to mr barrera in petitioner was a college graduate having earned a degree in business management from florida international university in her course work for this degree included classes in accounting finance and business law while in college petitioner worked as a mortician for a local funeral home after graduation in she started working in the mortgage business as a loan officer for a mortgage brokerage company called financial research services petitioner’s duties as a loan officer primarily consisted of helping individuals apply for mortgage loans by preparing a form which is a federal_national_mortgage_association residential mortgage loan application petitioner’s preparation of these applications included ensuring that required documents such as the applicant’s bank statements were included and that the application was properly assembled and complete petitioner would then follow each application until the mortgage loan closed at the time petitioner married mr barrera he was the owner of financial research services the mortgage brokerage company where petitioner was employed petitioner was never an officer of financial research services nor did she have an ownership_interest in the company separate from that of mr barrera’s interest after her marriage to mr barrera petitioner stopped working as a loan officer at financial research services thereafter up until her pregnancy with her daughter in petitioner occasionally worked at financial research services going in to perform filing or other clerical work on an as-needed basis during the first years of their marriage petitioner and mr barrera lived a very nice and comfortable life they lived in what petitioner considered a fabulous house in a community in miami-dade county known as pine bay estates pine bay estates house they had two children a daughter born in and a son in and petitioner was a stay-at-home mother the family traveled often in a plane owned and piloted by mr barrera to places including the carribean and new york mr barrera was the primary earner in the marriage he was responsible for the family’s finances and he paid the family bills petitioner did not discuss the payment of bills with mr barrera nor did she question mr barrera about money petitioner felt that in her family mr barrera’s job was to pay the bills and her job was to raise the children petitioner and mr barrera maintained separate bank accounts and credit cards throughout their marriage during the first years of their marriage when petitioner needed spending money for herself or for the household she would ask mr barrera for money he would then write her a check which she deposited into her bank account mr barrera never refused petitioner’s requests for money and there was always money available whenever petitioner requested it in date petitioner and mr barrera timely filed under extension their joint_return for taxable_year the joint_return reported adjusted_gross_income of dollar_figure and tax due of dollar_figure which amount was paid_by petitioner and mr barrera in financial research services and mr barrera became the subject of a federal criminal investigation as a result of this investigation mr barrera lost his mortgage broker license and financial research services went out of business some time in late or early despite the loss of his mortgage broker license mr barrera was able to work with federal housing administration title i home improvement loans and in he continued this activity in a new business venture called tropical funding in date petitioner and mr barrera untimely filed their joint_return for taxable_year the joint_return reported adjusted_gross_income of dollar_figure and tax due of dollar_figure which amount was paid_by petitioner and mr barrera after the closure of financial research services petitioner’s lifestyle began to change and from onwards she and her family were living less comfortably throughout and mr barrera was paying living_expenses and family bills with credit cards or early distributions from his individual_retirement_account ira though he did not tell petitioner he was doing this mr barrera ran the household the same way and petitioner never asked mr barrera about money during this time as she continued to feel it was just not her concern at some point in respondent began an examination that included petitioner and mr barrera’s joint federal_income_tax returns for taxable years and as a result of this exam petitioner and mr barrera agreed to respondent’s determination_of_a_deficiency for taxable_year in the amount of dollar_figure which amount was assessed by respondent on date at some point in or mr barrera explained to petitioner that the tax problems with the irs stemmed from expenses of his mortgage brokerage business that the irs reclassified as personal expenses and disallowed as business_expense deductions by late and into petitioner saw that mr barrera was working less and less at his successor home improvement loan business that cash was not coming in from mr barrera’s business as it had been earlier in their marriage and that mr barrera did not have the same type of income anymore petitioner felt that although mr barrera continued to act like everything was fine their financial situation was changing in late petitioner and mr barrera put their pine bay estates house on the market petitioner did not want to sell the pine bay estates house and was not happy that it had to be sold when the pine bay estates house had to be sold petitioner knew there were financial problems facing her family around this same time mr barrera approached petitioner about withdrawing money from her ira and she initially refused mr barrera’s request by the time she and mr barrera were trying to sell their pine bay estates house however petitioner no deficiency was determined by respondent with respect to petitioner and mr barrera’s joint_return for taxable_year knew things were not well financially and that she had to get the distribution from her ira after some argument with mr barrera petitioner finally agreed to her husband’s request and in received a dollar_figure distribution from her ira petitioner knew at the time there would be tax consequences as a result of this dollar_figure distribution from her ira in mr barrera quit renting commercial office space for his home improvement loan business and moved the office into his and petitioner’s home at that time petitioner realized that mr barrera could no longer pay the rent for his commercial office space and further realized that he was not earning any substantial sums of money also in petitioner took a part-time job as a sales clerk at capretto shoes a local shoe store this was petitioner’s first employment outside the home since her pregnancy with her daughter in thereafter petitioner began paying family_expenses in date the pine bay estates house sold after about a year on the market petitioner believed the net_proceeds of the sale to be approximately dollar_figure thereafter she and mr barrera purchased a house in the west kendall area of miami-dade county west kendall house for approximately dollar_figure to dollar_figure the west kendall house was smaller and less expensive than the pine bay estates house and petitioner considered it to be mediocre compared to the pine bay estates house on date petitioner and mr barrera untimely filed their joint_return for taxable_year months past the extended due_date of date the joint_return reported negative adjusted_gross_income of -big_number total_tax due of dollar_figure total payments of dollar_figure which had been paid on date with a timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and a balance due of dollar_figure on the line stating amount you owe the entire dollar_figure tax balance reported as owing for was attributable to self-employment_tax on income earned by mr barrera from his activities as a business consultant which he reported on a schedule c profit or loss from business attached to the joint_return petitioner did not report any income on the joint_return the dollar_figure tax_liability plus additions to tax and interest for taxable_year has not been paid and is still outstanding on date petitioner and mr barrera untimely filed their joint_return for taxable_year months past the due_date of date the joint_return reported adjusted_gross_income of dollar_figure total_tax due of dollar_figure total payments of and a balance due of dollar_figure on the line stating amount you owe the entire dollar_figure tax balance reported as owing for taxable_year arose from the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans which was imposed on a dollar_figure distribution mr barrera received from his ira the dollar_figure tax_liability plus additions to tax and interest for taxable_year has not been paid and is still outstanding on date petitioner and mr barrera timely filed under extension their joint_return for taxable_year the joint_return reported adjusted_gross_income of dollar_figure total_tax of dollar_figure total payments of and a balance due of dollar_figure on the line stating amount you owe the entire dollar_figure tax balance reported as owing for taxable_year arose from the 10-percent additional tax under sec_72 imposed on ira_distributions totaling dollar_figure which included the dollar_figure distribution from petitioner’s ira the dollar_figure tax_liability plus additions to tax and interest for taxable_year has not been paid and is still outstanding during petitioner’s marriage to mr barrera mr barrera was responsible for the preparation of the federal_income_tax petitioner in her individual capacity received interest_income of dollar_figure in taxable_year but no part of the dollar_figure balance reported as owing on the joint_return was attributable to petitioner’s interest_income petitioner in her individual capacity received interest_income of dollar_figure in taxable_year but no part of the dollar_figure tax balance reported as owing on the joint_return was attributable to petitioner’s interest_income returns petitioner would sign a tax_return when mr barrera placed the return in front of her and told her to sign petitioner did not notice when signing a joint_return whether the return was timely or late petitioner did not review a joint_return when she signed it because mr barrera was her husband and she trusted him to ensure that their tax returns were properly completed and filed petitioner and mr barrera’s joint returns for taxable years and were completed by the same paid return preparer petitioner voluntarily signed these returns but she did not fill in the dates that appear next to her signatures on the returns petitioner did not know the dates she signed the or joint returns nor did she recall whether these returns were timely or late at the times she signed them the joint_return for shows a handwritten date of next to the signature of the paid return preparer the return shows a handwritten date of next to both petitioner’s and mr barrera’s signatures the handwriting of the date next to petitioner’s signature appears to be the same as the handwriting of mr barrera’s signature the return bears an irs stamp showing it was received by the irs on date the joint_return for taxable_year shows a typed date of next to the signature of the paid return preparer the return also shows a typed date of next to both petitioner’s and mr barrera’s signatures the return bears an irs stamp showing it was received by the irs on date the joint_return for taxable_year shows a typed date of next to the signature of the paid return preparer the return also shows a typed date of next to both petitioner’s and mr barrera’s signatures the return bears an irs stamp showing it was received by the irs on date petitioner did not review or otherwise page through the joint returns for taxable_year or nor did she request the opportunity to review the returns prior to signing them petitioner never questioned mr barrera about the preparation or filing of the or joint returns and she never questioned him about payment of the tax_liabilities reported on the returns because she did not look to see whether a return showed any_tax due at the respective times she signed the returns mr barrera did not physically or otherwise prevent petitioner from paging through the returns and had she wanted to petitioner could have looked through the returns when she signed them petitioner signed these returns without review because she trusted that mr barrera would do the best for her and her family on date the irs issued a statutory notice_of_intent_to_levy to mr barrera and petitioner with respect to their unpaid tax_liability for taxable_year collection notice petitioner did not read the collection notice from the irs during her marriage petitioner would not open letters jointly addressed to both her and mr barrera because mr barrera took care of all jointly addressed correspondence and petitioner felt such letters were for mr barrera petitioner recalled that letters from the irs had come to the house during this time but because such letters were addressed to petitioner and mr barrera jointly they went straight to mr barrera petitioner and mr barrera timely filed joint returns for taxable_year sec_2001 and sec_2002 showing adjusted_gross_income of dollar_figure and dollar_figure respectively the taxes reported as owed on the returns were timely paid petitioner was the sole earner in her family during and and due to excess withholding from her job at capretto shoes and credits she had overpayment credits of dollar_figure and dollar_figure with respect to her income taxes for and respectively respondent did not refund these overpayment credits to petitioner but instead transferred the the collection notice was not in respondent’s administrative record and was not presented as evidence at trial respondent introduced form_4340 certificate of assessments payments and other specified matters dated date for taxable_year to show that the collection notice was issued to mr barrera and petitioner on date overpayment credits to petitioner and mr barrera’s outstanding tax_liabilities for taxable years and on date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief form with the irs seeking relief from joint_and_several_liability for taxable years and mr barrera prepared and filled out the form_8857 for petitioner and petitioner signed and dated it petitioner did not read or otherwise review the form_8857 when she signed it mr barrera explained to petitioner that the innocent spouse relief related to tax issues arising from the failure of his mortgage brokerage business from mr barrera’s explanation petitioner understood the form_8857 to mean that whatever happened with respect to mr barrera’s mortgage brokerage business would relate only to the business and thus would never affect her petitioner did understand that mr barrera’s mortgage brokerage business was organized as a corporation and in her form_8857 petitioner also sought relief under sec_6015 with respect to taxable years and as discussed infra the irs granted petitioner relief under sec_6015 with respect to taxable_year and that year is not at issue in the instant case taxable_year was not further considered because petitioner was not married to mr barrera in and did not file a joint_return with him for that year taxable years and were also not further considered because petitioner and mr barrera did not have outstanding tax_liabilities for those years that it filed a corporate_income_tax return separate from her and mr barrera’s personal return on date at the request of the irs petitioner completed a questionnaire for requesting spouse questionnaire part relating to requests for relief from a balance due shown on a filed return but not paid and part information about average monthly household_income and expenses to determine whether paying the tax_liability would leave the requestor unable to meet basic living_expenses of the questionnaire were left blank and not otherwise completed on date in connection with the federal investigation of his mortgage brokerage business mr barrera pleaded guilty to conspiring to defraud the united_states and was sentenced to months’ incarceration mr barrera started serving his sentence at a federal correctional facility in alabama in date after his conviction and prior to the start of his incarceration mr barrera continued to reside with petitioner and their children because petitioner knew mr barrera had no money and felt that he had nowhere else to live in date after mr barrera’s incarceration petitioner learned she had a tax problem when she received correspondence from the irs prior to this time petitioner did not believe she had a tax problem because she had signed the form_8857 in date and she had not read any of the correspondence from the irs which was jointly addressed to her and mr barrera sometime in respondent granted petitioner’s request for relief from joint_and_several_liability for taxable_year under the provisions of sec_6015 respondent did not possess and could not produce at trial a copy of the notice_of_determination for taxable_year but stipulated that petitioner’s request for relief was granted for that year under the provisions of sec_6015 on date in a notice of final_determination respondent advised petitioner that she was not entitled to equitable relief from joint_and_several_liability under sec_6015 for taxable years and respondent did not grant petitioner’s request because petitioner had no belief the taxes would be paid at the time she signed the joint tax returns petitioner thereafter timely filed her petition with this court in date petitioner filed a petition for dissolution of her marriage to mr barrera in the appropriate florida court marriage dissolution action at the time of trial in the the date final notice_of_determination did not state or otherwise indicate whether respondent evaluated petitioner’s claim using the applicable procedures outlined in revproc_2000_15 2000_1_cb_447 instant case the marriage dissolution action was pending and petitioner and mr barrera were still legally married as part of the marriage dissolution action petitioner and mr barrera entered into a marital settlement agreement on date marital settlement agreement to settle among other things their rights with respect to marital property and their obligations for marital debts and child_support under the section of the marital settlement agreement titled real_property division the west kendall house became the sole property of petitioner and she assumed responsibility for the mortgage on the property under the section titled debts petitioner and mr barrera agreed to each pay the consumer debts that were in their individual names with respect to tax debts the section acknowledged there exists a substantial federal_income_tax deficiency for joint tax returns filed for and and provided that husband agrees to assume said federal_income_tax liability in its entirety and agrees to hold wife harmless for all outstanding income_tax liabilities which may result from having filed a joint_return with him the potential tax_liabilities were further addressed in a separate section titled taxes which provided that there is currently an outstanding federal_income_tax liability of an undetermined amount as a result of the parties filing a joint tax_return for the tax years and husband hereby admits that all such liability is attributable to him and promises to hold wife harmless and indemnify her for all such tax_deficiency and for any damages incurred by wife as a result thereof under child_support mr barrera was obligated to pay petitioner for the support and maintenance of the couple’s two minor children however the amount of child_support could not reasonably be calculated in the marital settlement agreement due to mr barrera’s current situation ie his incarceration at the federal correctional facility at the time of trial in this case petitioner was supporting herself and her two children without as acknowledged in the marital settlement agreement child_support from mr barrera petitioner continued to work as a sales clerk at capretto shoes where she earned dollar_figure an hour petitioner worked full time at capretto shoes and believed she brought home about dollar_figure to dollar_figure a month from this job petitioner used credit cards in addition to her earnings to pay her and her family’s living_expenses and she also received occasional monetary assistance from her family petitioner and her children continued to reside in the west kendall house which petitioner owned solely in her name petitioner’s mortgage on the west kendall house at the time of trial was approximately dollar_figure petitioner’s monthly expenses at the time of trial included a monthly mortgage payment for the west kendall house of dollar_figure plus taxes and insurance preschool expenses of dollar_figure a month for her son although this expense was expected to end the following school year when her son would start kindergarten and payments to a live-in nanny of dollar_figure a week petitioner’s monthly expenses also included food clothing for her and the children vehicle expenses and homeowners’ association dues respondent has not determined a deficiency in income_tax against petitioner or mr barrera for taxable_year or as of the date of trial in this case petitioner’s outstanding liabilities for underpayments of income taxes and additions to tax and interest totaled dollar_figure for taxable_year dollar_figure for taxable_year and dollar_figure for taxable_year dollar_figure discussion in general married taxpayers filing a joint federal_income_tax return are each fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due sec_6013 114_tc_276 sec_6015 however may provide relief from joint_and_several_liability under certain limited circumstances because the relief sought in this case is from liabilities for taxes the outstanding tax_liabilities for taxable years and remained unpaid as of date accordingly this court has jurisdiction under sec_6015 to determine the appropriate relief available to petitioner under sec_6015 with respect to those liabilities see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 reported on petitioner’s joint returns for taxable years and and assessed based on those returns but not paid only sec_6015 is applicable see sec_6015 and c 120_tc_137 sec_6015 provides in pertinent part that a taxpayer may be relieved of liability for any unpaid tax or any portion thereof if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable if the commissioner denies a taxpayer’s request for equitable relief under sec_6015 this court has jurisdiction to determine the appropriate relief available to the taxpayer under that section sec_6015 the taxpayer seeking equitable relief under sec_6015 bears the burden of proving his or her entitlement to such relief rule a 119_tc_306 affd 101_fedappx_34 6th cir as directed by sec_6015 the commissioner has prescribed procedures for use in determining whether a taxpayer qualifies for equitable relief from joint_and_several_liability under sec_6015 the procedures applicable to the instant case are set forth in revproc_2000_15 c b dollar_figure revproc_2000_15 2000_1_cb_447 has been superseded by revproc_2003_61 2003_2_cb_296 effective for requests for relief filed on or after date and for requests for relief pending on date as to which no continued this court has upheld the use of these procedures and has analyzed the factors listed therein in reviewing a negative determination under sec_6015 see eg washington v commissioner supra pincite 118_tc_106 affd 353_f3d_1181 10th cir revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent agrees that these threshold conditions are satisfied for taxable years and but he contends that petitioner fails to satisfy the condition enumerated at revproc_2000_15 sec_4 c b pincite for taxable_year the threshold condition at revproc_2000_15 sec_4 c b pincite requires that the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse dollar_figure according to respondent continued preliminary determination_letter had been issued as of that date petitioner’s request for relief was filed on date and respondent’s notice_of_determination denying relief was issued on date accordingly petitioner’s request is subject_to revproc_2000_15 supra see also sec_1_6015-5 income_tax regs which is applicable for all elections under sec_6015 filed on or after date sec_1_6015-9 income_tax regs the collection notice issued to petitioner and mr barrera on date was a collection_due_process_notice issued under sec_6330 and it thus constituted a collection activity for taxable_year because petitioner filed her request for relief on date approximately months after this first collection activity for taxable_year respondent contends that petitioner’s request is untimely and she does not qualify for relief with respect to taxable_year we agree with respondent that a sec_6330 notice which is a notice sent providing a taxpayer notice of the commissioner’s intent to levy and of the taxpayer’s right to a sec_6330 collection_due_process_hearing constitutes a collection activity for purposes of sec_6015 see sec_1_6015-5 and ii income_tax regs under the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_770 the commissioner must include in such collection-related notices a description of a taxpayer’s right to relief under sec_6015 the collection notice sent to petitioner and mr barrera was not in respondent’s administrative record and was not presented as evidence at trial there is no evidence that the collection notice informed petitioner of her right to apply for relief under sec_6015 as required by rra sec_3501 see 123_tc_314 see also nelson v commissioner tcmemo_2005_9 petitioner’s testimony indicates that she was not aware of her right to request relief under sec_6015 until her husband presented her with form_8857 to sign in date in addition respondent did not deny petitioner’s request for relief for taxable_year based upon the 2-year time limit but instead appears to have evaluated petitioner’s request under the list of factors provided in revproc_2000_15 secs dollar_figure and c b pincite under these circumstances we do not find it necessary to decide whether the 2-year limitation period bars petitioner’s request for relief for taxable_year dollar_figure accordingly we include that year in our determination of the appropriate relief available to petitioner under sec_6015 if a requesting spouse has satisfied the seven threshold conditions of revproc_2000_15 sec_4 c b pincite then revproc_2000_15 sec_4 provides that in cases where a liability reported on a joint_return is unpaid relief under sec_6015 will ordinarily be granted where all of the following elements are satisfied at the time relief is requested the requesting spouse is no longer married to or is we also note that respondent granted petitioner relief under sec_6015 for taxable_year which petitioner requested in her form_8857 filed on date even though respondent’s form_4340 for that year dated date indicates that a collection notice for the liability was issued on date which was similarly more than years before the date petitioner filed her form_8857 legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and the requesting spouse will suffer economic hardship if relief is not granteddollar_figure petitioner and mr barrera were still married and living in the same household when petitioner filed her form_8857 in date and petitioner concedes that she does not meet the first element listed above accordingly we conclude that petitioner does not qualify for relief under revproc_2000_15 sec_4 c b pincite where a requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 c b pincite but does not qualify for relief under revproc_2000_15 sec_4 equitable relief may still be granted under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid liability revproc_2000_15 sec_4 2000_1_cb_448 provides a list of positive factors and negative factors that may be considered in determining whether it would be relief under revproc_2000_15 sec_4 c b pincite is available only to the extent that the unpaid liability is allocable to the nonrequesting spouse inequitable to hold the requesting spouse liable for all or part of the unpaid liability the positive factors that if present weigh in favor of relief include the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief were not granted the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable solely to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite the negative factors that if present weigh against relief include the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not experience economic hardship if relief is not granted the requesting spouse has not made a according to revproc_2000_15 sec_4 e c b pincite however this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability good_faith effort to comply with federal_income_tax laws in the tax years following the tax years to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability revproc_2000_15 sec_4 c b pincite as revproc_2000_15 sec_4 c b pincite makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive respondent contends that petitioner has not demonstrated that any of the factors weighs in favor of equitable relief accordingly we examine each factor in turn marital status petitioner and mr barrera were still married when petitioner filed her form_8857 in date which fact disqualified petitioner under revproc_2000_15 sec_4 c b pincite the following month however in date mr barrera was sentenced to a 27-month term in a federal correctional facility which he began serving in date thereafter in date petitioner filed for dissolution of her marriage to mr barrera and the action was pending at the time this case was trieddollar_figure thus petitioner has lived apart on the issue of her marital status petitioner relies on a document that she attached to her posttrial memorandum and continued from mr barrera since date and has instituted divorce proceedings given the overall record we view this factor as weighing in favor of relief economic hardship a requesting spouse would suffer economic hardship if payment of the liability in whole or in part would cause the taxpayer to be unable to pay his or her reasonable basic living_expenses revproc_2000_15 sec_4 b and d c b pincite see also sec_301_6343-1 proced admin regsdollar_figure in determining a reasonable amount for basic living_expenses we consider among other things the taxpayer’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the geographic area where the taxpayer resides the amount of property which is available to pay the continued that is not part of the instant record the court has disregarded that document see rule b revproc_2000_15 sec_4 c c b pincite provides in pertinent part that the determination of whether a requesting spouse will suffer economic hardship will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration taxpayer’s expenses any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster and any other factor that the taxpayer claims bears on economic hardship see sec_301_6343-1 proced admin regs in the instant case the outstanding taxes additions to tax and assessed interest for the years in issue totaled approximately dollar_figure as of the date of trial petitioner contends that she will suffer a substantial economic hardship if she is not relieved of liability for this sum petitioner cites her work as a sales clerk at capretto shoes while raising two young children without support from mr barrera due to his imprisonment her monthly mortgage payment and the children’s daycare expenses in support of her contention on the record before us we do not think that petitioner has provided evidence sufficient to support a finding of economic hardship petitioner provided no information about her household_income and expenses in either the request for innocent spouse relief or the questionnaire she submitted to respondent at trial petitioner testified with specificity only with respect to her monthly mortgage payment of dollar_figure not including taxes and insurance preschool expenses of dollar_figure a month for her son although this expense was expected to end the following school year when her son starts kindergarten and payments to a live-in nanny of dollar_figure a week petitioner stated that her monthly expenses also include food clothing for her and the children vehicle expenses and homeowners’ association dues but she did not testify to or otherwise establish the dollar amounts she pays for these expenses on the matter of her income petitioner’s testimony was similarly vague and incomplete petitioner earns approximately dollar_figure an hour from her full-time job as a sales clerk at capretto shoes which she testified translated to take-home earnings_of maybe dollar_figure dollar_figure a month petitioner testified she is hardly able to pay her expenses with her salary and that she uses credit cards to pay her expenses petitioner also receives monetary assistance from her family every blue moon when she needs help but she did not state the amount of money she receives from her family nor did she provide any clear indication as to the frequency of the assistance regarding petitioner’s assets the record shows that petitioner is the sole owner of the west kendall house where she and her children reside which was purchased after she and mr barrera sold their pine bay estates house in date petitioner testified she paid approximately dollar_figure or dollar_figure for the west kendall house with a mortgage of about dollar_figure but petitioner gave no evidence about the source of the cash for the downpayment on the home there is evidence that the net_proceeds from the sale of the pine bay estates house were about dollar_figure but there is no indication whether or not petitioner had control_over or access to these proceeds or any portion thereof additionally petitioner at one point had an individual_retirement_account from which she received a dollar_figure distribution in taxable_year but she presented no evidence regarding the balance of the account after the distribution or whether she has any other savings retirement or otherwise other than the mortgage on the west kendall house petitioner presented no specific evidence regarding the existence or amount of any debts she may have petitioner stated she currently pays household expenses with credit cards but she did not testify to or otherwise establish the amount if any of her credit card debt the record indicates that mr barrera was paying household expenses with his credit cards after the failure of his mortgage company but it appears that petitioner is not liable for this credit card debt as petitioner and mr barrera maintained separate credit cards during their marriage petitioner has a bachelor’s degree in business management work experience in a professional capacity and gainful employment with the same employer for several years although payment of the outstanding liabilities will certainly reduce petitioner’s expendable income petitioner has not demonstrated that payment of the liabilities would prevent her from paying reasonable basic living_expenses see sec_301_6343-1 proced admin regs petitioner’s references to most of her expenses are broad generalized and afford no meaningful way to arrive at a monthly outlay absent more specific evidence regarding her basic living_expenses as well as her income her current debts and all of her current_assets we do not think that petitioner has met her burden of establishing that she would suffer economic hardship if she were denied equitable relief from the liabilities in issue although petitioner has failed to establish that she will suffer economic hardship we recognize that if relief is not granted petitioner will remain liable for paying the outstanding liabilities of dollar_figure plus related interest the facts before us are inconclusive as to whether petitioner’s payment of the outstanding liabilities would not cause her to experience economic hardship see revproc_2000_15 sec_4 d c b pincite consequently we find that economic hardship is a neutral factor in this case see fox v commissioner tcmemo_2006_22 madden v commissioner tcmemo_2006_4 abuse petitioner was not abused by mr barrera at any time during their marriage therefore this factor is neutral knowledge or reason to know the relevant knowledge in the case of a reported but unpaid liability is whether the taxpayer knew or had reason to know that the tax would not be paid at the time the return was signed revproc_2000_15 sec_4 d and b c b pincite see also washington v commissioner t c pincite accordingly for this factor to weigh in favor of relief petitioner must establish that at the time she signed the joint_return on date the joint_return on date and the joint_return on date in the instant case the joint_return for was stamped as received by the irs on date the joint_return for was stamped as received on date and the joint_return was stamped as received on date there is no dispute that these were the dates the joint returns were filed petitioner’s testimony however raises an issue as to when she signed the joint returns petitioner admitted that she signed the returns but she did not know the dates she signed them nor did she recall whether a particular return was timely or late when she signed it the joint_return for taxable_year shows a handwritten signature date for both petitioner and mr barrera of the joint_return shows a typed signature date for both petitioner and mr barrera of and the joint_return shows a typed signature date for both petitioner and mr barrera of petitioner testified that she did not write the dates shown on the returns next to her signatures and that she was not sure she signed the returns on the particular dates listed petitioner further testified that she had no clue if she signed a particular return three months earlier and mr barrera’s just turning it in at whatever time he wants to turn it in although we accept petitioner’s testimony that she did not write the signature dates on the and joint returns this fact does not convince us that petitioner signed the returns on dates other than those shown next to her signatures there is no dispute that petitioner voluntarily continued she did not know and had no reason to know that mr barrera would continued signed each of the returns and there is no indication in the record that these returns were not fully completed by the return preparer when she signed them other than her testimony petitioner presented no persuasive evidence that the and returns were not in fact signed on the dates following her signatures given that petitioner does not know and does not recall when she signed the returns or whether the returns were timely or late when she signed them coupled with the fact that the returns in evidence are each stamped as having been received by respondent within weeks of the dates shown next to petitioner’s and mr barrera’s signatures we find that petitioner signed the returns on the dates shown following her signatures although we have no reason to find that petitioner did not sign the joint returns for the years in issue on dates other than those shown next to her respective signatures for the sake of completeness we address an issue raised with respect to the joint_return for taxable_year as we note above there is no indication that the joint returns for taxable years and were not completed by the return preparer at the time petitioner signed them presumably because the joint returns were completed and signed by the return preparer petitioner signed each return at the earliest on the date following the return preparer’s signature in biller v commissioner tcmemo_1976_97 affd 544_f2d_1343 5th cir the court found that although no date appeared next to petitioner’s signature on a joint_return the return showed a date of date next to the signature of the return preparer and was obviously signed by petitioner on or after that date petitioner’s and joint returns each show the same date next to her and mr barrera’s signatures and next to the signature of the return preparer and thus support a finding that petitioner signed the and returns on date and date respectively the joint_return however shows a handwritten signature date of date for the return preparer which if accurate is almost a full months prior to the handwritten signature dates of date shown for both petitioner and mr barrera petitioner did not proffer any specific evidence relating to this discrepancy and we are not persuaded by the return preparer’s signature date or by petitioner’s testimony that she signed the joint_return on a date other than the date of date shown next to her and mr barrera’s signatures not pay the liabilities reported on the returns petitioner contended at trial that she did not know and had no reason to know that the liabilities reported on the joint returns for taxable years and would not be paid because she did not know that the returns showed any taxes due when she signed them in support of her contention petitioner testified that she did not prepare the returns in issue never reviewed or looked through the returns when she signed them and never asked mr barrera about paying the reported liabilities for purposes of our analysis herein we are willing to accept petitioner’s contention that she did not see the balance due amounts reported on the and joint returns and thus did not have actual knowledge that mr barrera would not pay those liabilities when she signed the respective returns nonetheless petitioner must still establish that she had no reason to know that mr barrera would not pay the reported liabilities at the times she signed the joint returns in order to satisfy the reason to know factor a taxpayer must establish that it was reasonable for the taxpayer to believe that his or her spouse would pay the reported liability at the time the taxpayer signed the return see eg 121_tc_73 knorr v commissioner tcmemo_2004_212 morello v commissioner tcmemo_2004_181 keitz v commissioner tcmemo_2004_74 ogonoski v commissioner tcmemo_2004_52 wiest v commissioner tcmemo_2003_91 see also revproc_2000_15 sec_4 b c b pincite additionally if a taxpayer knows enough facts to be put on notice of the possibility of an underpayment the taxpayer has a duty to inquire further to determine the amount of his or her tax_liabilities see chou v commissioner tcmemo_2007_102 motsko v commissioner tcmemo_2006_17 feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir a taxpayer is not relieved of this duty_of inquiry solely because the taxpayer relied on his or her spouse to take care of the tax returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 morello v commissioner supra a taxpayer cannot obtain the benefits of relief from joint_and_several_liability simply because the taxpayer turned a blind eye by not reviewing the contents of a joint_return and then failed to make further inquiry into the ultimate tax_liability shown on the return 887_f2d_959 9th cir revg an oral opinion of this court levin v commissioner tcmemo_1987_67 in the instant case mr barrera never physically or otherwise prevented petitioner from paging through the joint returns for the years in issue and petitioner admitted in her testimony that she was sure she could have looked through the returns had she wanted to do so yet petitioner never reviewed the joint returns before she signed them and she never asked mr barrera about paying the reported liabilities because as she admitted she wouldn’t have even looked at the tax_return s to see if anything was due to begin with petitioner testified that she signed blindly because she trusted that mr barrera would do the best for her and her family based on the instant record we find that petitioner essentially and admittedly turned a blind eye toward the filing of the and joint tax returns and the failure to pay the taxes shown thereon a taxpayer who signs a return without reviewing it is charged with constructive knowledge of its contents including the tax due shown on that return hayman v commissioner supra pincite see also 25_f3d_1289 5th cir affg tcmemo_1993_252 castle v commissioner tcmemo_2002_142 cohen v commissioner tcmemo_1987_537 thus despite the fact that petitioner signed the and joint returns without reviewing them or discussing them with mr barrera she should have known of the taxes shown due thereon having found that petitioner had constructive knowledge of the taxes shown due on the and joint returns we further find that under the facts of this case it was not reasonable for petitioner to believe mr barrera would pay the reported liabilities at the times she signed the returns the record shows that when petitioner signed the joint returns for taxable years and on date date and date respectively she was well aware of the financial difficulties facing her family mr barrera’s mortgage brokerage business had in petitioner’s words failed in as a result of a federal criminal investigation and mr barrera the sole earner in the family at that time lost the necessary mortgage licenses to continue with that line of work thereafter in late petitioner and mr barrera put their fabulous pine bay estates house on the market and after its eventual sale a year later in date purchased the less expensive mediocre west kendall house petitioner was sick to sell the pine bay estates house and was not a happy party to its sale and she admitted that when the pine bay estates house had to be sold she knew there were financial problems facing her family petitioner further testified that by mr barrera was working less and less at his successor home improvement loan business and when he quit renting commercial office space for the business and moved the office into their home petitioner realized that mr barrera could no longer pay the rent for the commercial office space petitioner testified that she also knew by that she had to agree to mr barrera’s repeated requests that she take a dollar_figure early withdrawal from her ira or as she testified she would end up under a bridge also in petitioner returned to work at a job outside the home for the first time in her marriage to mr barrera since her pregnancy with their first child in in light of the foregoing we cannot conclude that it was reasonable for petitioner to believe that mr barrera would pay three income_tax bills in the approximate amounts of dollar_figure dollar_figure and dollar_figure although these unpaid amounts may have not been significant enough to cause petitioner concern in the early years of her marriage to mr barrera when his yearly adjusted_gross_income was approximately dollar_figure and his mortgage brokerage business was operating by the time she signed the and joint returns in date date and date respectively when petitioner and mr barrera’s reported adjusted_gross_income for a family of four was down to dollar_figure for dollar_figure for and dollar_figure for the unpaid amounts were significant enough to put a reasonable person in petitioner’s circumstances on notice that further inquiry about their payment was warranted at trial petitioner testified that had she seen the tax amounts reported as due on the returns for the years in issue she would have assumed that mr barrera would pay them we have no reason to doubt petitioner’s truthfulness on this matter despite her assumption however we cannot find that at the time the returns were signed petitioner had no reason to know that the reported taxes would not be paid petitioner completed courses in accounting finance and business law among others in the process of earning her bachelor’s degree in business management she has work experience in a professional capacity most notably as a loan officer assisting individuals with the completion of their residential mortgage loan applications thus petitioner is neither uneducated nor unsophisticated as to financial matters additionally nothing in the record suggests that mr barrera deceived petitioner or concealed information from her regarding family finances although petitioner contends on brief that after the close of his mortgage brokerage business mr barrera was paying family living_expenses with credit cards without her knowledge we do not find this indicative of any deceit or concealment on mr barrera’s part particularly in light of petitioner’s consistent testimony that she never asked mr barrera about family finances because it was just not her concern and she never discussed paying bills with mr barrera because t hat was his job and my job was to raise my children moreover petitioner admitted in her testimony that although mr barrera always lived the life that everything was fine she knew things were changing financially by at least this court has consistently applied the principle that the provisions providing relief from joint_and_several_liability are ‘designed to protect the innocent not the intentionally ignorant’ morello v commissioner tcmemo_2004_181 quoting dickey v commissioner t c memo in petitioner’s case the joint returns for taxable years and each showed a balance due on the line stating amount you owe petitioner was aware of the financial difficulties facing her family at the respective times she signed these returns yet she did not even look at each return to determine whether she and mr barrera owed tax or were due a refund of overpaid tax under the circumstances of this case we cannot find that petitioner had no reason to know that mr barrera would not pay the balances shown as owing at a minimum petitioner did not meet her well-established duty_of inquiry with respect to payment of those balances on the record before us we conclude that petitioner has not established that she did not know nor did she have reason to know that the liabilities reported on the joint returns for taxable years and would not be paid at the respective times she signed returns this factor weighs against relief nonrequesting spouse’s legal_obligation to pay tax at the time this case was tried petitioner had filed a petition for dissolution of her marriage to mr barrera but a final judgment of dissolution had not been issued by the court petitioner argues however that the legal_obligation factor weighs in favor of relief because as part of the dissolution proceedings she and mr barrera had entered into a marital settlement agreement under which mr barrera had assumed the obligation to pay the outstanding joint federal_income_tax liabilities for taxable years and in their entirety because petitioner had not yet obtained a final judgment of dissolution it is not clear that the marital settlement agreement imposed a legal_obligation upon mr barrera to pay the outstanding liabilities at the time this case was tried even taking the marital settlement agreement into consideration however we do not think that this factor favors relief in this case the legal_obligation factor weighs in favor of relief only if the requesting spouse did not know or have reason to know that at the time the divorce decree or agreement was entered into the nonrequesting spouse would not pay the liability revproc_2000_15 sec_4 e c b pincite on the facts of this case petitioner had reason to know that mr barrera would not pay the outstanding liabilities at the time she and mr barrera entered into the marital settlement agreement at the time petitioner and mr barrera entered into the marital settlement agreement mr barrera was approximately year into serving his 27-month sentence for conspiring to defraud the united_states in connection with his mortgage brokerage business in the years prior to his conviction on this charge mr barrera had lost his mortgage broker license his mortgage brokerage business had failed and his and petitioner’s reported adjusted_gross_income had fallen from approximately dollar_figure in to dollar_figure in by the time of his conviction in date and subsequent incarceration in date mr barrera was not working and had no income and petitioner admitted that mr barrera was living with her and the children because he had no money and nowhere to go the facts and circumstances of this case thus establish that petitioner knew or had reason to know that at the time she entered into the marital settlement agreement mr barrera would not pay the liabilities at issue accordingly this factor is neutral attributable to nonrequesting spouse the balance due on the joint_return for taxable_year was attributable to self-employment_tax on income earned by mr barrera from his schedule c activity as a business consultant the balance due on the joint_return for taxable_year was attributable to the 10-percent additional tax on early distributions under sec_72 imposed on a dollar_figure distribution from mr barrera’s iradollar_figure the balance due for taxable_year was attributable to the 10-percent additional tax under sec_72 imposed on ira_distributions totaling dollar_figure of which dollar_figure was distributed from petitioner’s ira on these facts it appears that the unpaid taxes for taxable years and are solely attributable to mr barrera and thus would weigh in favor of relief for those years but the unpaid tax for taxable_year is almost equally attributable to petitioner and mr barrera and thus would not weigh in favor of relief for that year this is not the end of our inquiry however as we believe several additional facts should be considered under the particular circumstances of this case first mr barrera’s self-employment_income in and the funds distributed from his ira in were used in great part for living_expenses of both petitioner and mr barrera as was the dollar_figure distributed from petitioner’s ira in petitioner testified however that she took the dollar_figure ira in and petitioner in her individual capacity received interest_income of dollar_figure and dollar_figure respectively however respondent stipulates that the entire balances due on the and joint returns arose from the 10-percent additional tax under sec_72 imposed on the early distributions from mr barrera’s and petitioner’s iras accordingly petitioner’s small amounts of interest_income in and do not affect our analysis of the attribution factor distribution in at the insistence of mr barrera and we thus recognize mr barrera’s influence with respect to this income ultimately though petitioner agreed to mr barrera’s request for the distribution because she knew that she and her family needed the money or as she testified she would end up under a bridge and she further knew there would be tax consequences to the distribution we next note that the unpaid additions to tax and interest for taxable years and are the result of petitioner and mr barrera’s failure to timely file their joint income_tax returns and the unpaid additions to tax and interest for those years and for taxable_year are the result of petitioner and mr barrera’s failure to pay their income taxes when they were due all taxpayers have a duty to file timely and accurate returns and to pay the amounts shown as due on those returns see generally sec_6001 sec_6011 sec_6012 sec_6072 sec_6151 petitioner’s reliance on mr barrera therefore to handle the preparation and filing of their joint returns for taxable years and does not establish that the additions to tax and interest for those years are solely attributable to mr barrera under these circumstances we find that the attribution factor weighs somewhat in favor of relief for taxable years and but it does not weigh in favor of relief for taxable_year significant benefit the record shows that the funds from the unpaid liabilities were used by mr barrera to pay his family’s household and living_expenses during taxable years and we thus find that petitioner did not significantly benefit beyond normal support from the unpaid liabilities for taxable years and this factor is neutral noncompliance with federal_income_tax laws petitioner has complied with federal_income_tax laws for the years following taxable_year the last year in issue this factor is neutral conclusion a factor favoring relief for all three of the years in issue is that petitioner and mr barrera are separated and petitioner is seeking dissolution of their marriage also somewhat favoring relief at least for taxable years and is that the underpayments are attributable to income earned by mr barrera though we note that petitioner who had no or minimal income during these years enjoyed the use of mr barrera’s income the factors favoring relief are strongly outweighed by petitioner’s knowledge or reason to know that the reported liabilities would not be paid at the respective times she signed the and joint returns--especially because knowledge or reason to know that a tax would be unpaid is an extremely strong factor weighing against relief revproc_2000_15 sec_4 b c b pincite we are also mindful of petitioner’s failure to demonstrate that she would suffer economic hardship if relief were not granted and that the tax balances due for the years in issue are partly attributable to late filing and failure to pay additions to tax and related interest and for taxable_year petitioner’s dollar_figure distribution from her ira on the basis of the facts and circumstances presented we find that it would not be inequitable to hold petitioner liable for the outstanding liabilities for taxable years and we therefore conclude that petitioner is not entitled to equitable relief from joint_and_several_liability under sec_6015 in reaching this conclusion we have considered all arguments made by the parties and to the extent not mentioned above we conclude that they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
